FEDERAL INSURANCE COMPANY Endorsement No.: 11 Bond Number: NAME OF ASSURED: BROWN ADVISORY FUNDS DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s)10 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on October 21, 2013. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: October 29, 2013 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 12 Bond Number: NAME OF ASSURED: BROWN ADVISORY FUNDS NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: BROWN ADVISORY EMERGING MARKETS FUND BROWN ADVISORY EQUITY INCOME FUND BROWN ADVISORY FLEXIBLEEQUITY FUND F/K/A BROWN ADVISORY FLEXIBLE VALUE FUND BROWN ADVISORY GROWTH EQUITY FUND BROWN ADVISORY INTERMEDIATE INCOME FUND BROWN ADVISORY MARYLAND BOND FUND BROWN ADVISORY OPPORTUNITY FUND BROWN ADVISORY SMALL-CAP FUNDAMENTAL VALUE FUND BROWN ADVISORY SMALL-CAP GROWTH FUND BROWN ADVISORY TACTICAL BOND FUND BROWN ADVISORY TAX EXEMPT BOND FUND BROWN ADVISORY VALUE EQUITY FUND BROWN ADVISORY SUSTAINABLE GROWTH FUND F/K/A BROWN ADVISORY WINSLOW SUSTAINABILITY FUND BROWN ADVISORY STRATEGIC EUROPEAN EQUITY FUND This Endorsement applies to loss discovered after 12:01 a.m. onOctober 21, 2013. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date:October 29, 2013 ICAP Bond Form 17-02-0949 (Rev. 1-97)
